In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-119V
                                   Filed: November 20, 2017
                                        UNPUBLISHED


    RAYMOND ROACH, on behalf of
    O.G.R., a minor child,                                   Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
                        Petitioner,                          Measles Mumps Rubella (MMR)
    v.                                                       Vaccine; Encephalopathy

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 27, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that O.G.R. was diagnosed with encephalopathy
following receipt of Hepatitis A, Haemophilus influenza type B, measles, mumps and
rubella (MMR), Prevnar, and varicella vaccinations on February 13, 2013. Petition at 2.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On July 18, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for O.G.R.’s encephalopathy injury. On November 17, 2017, respondent
filed a proffer on award of compensation (“Proffer”). Respondent proffers that, based
upon her review of the evidence of record, petitioner should be awarded:

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      A. A lump sum in the amount of $1,191,475.29 paid to Regions Bank, as Trustee
         of the Grantor Reversionary Trust for the benefit of O.G.R.;

      B. A lump sum in the amount of $1,043,951.66 paid to the court-appointed
         guardian(s)/conservator(s) of the estate of O.G.R for the benefit of O.G.R.;

      C. A lump sum payment of $278,476.84, representing compensation for
         satisfaction of the State of Oklahoma Medicaid lien; and

      D. An amount sufficient to purchase the annuity contract described above in
         section II.D.

       In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

      A. A lump sum in the amount of $1,191,475.29 paid to Regions Bank, as
         Trustee of the Grantor Reversionary Trust for the benefit of O.G.R.;

      B. A lump sum in the amount of $1,043,951.66 paid to the court-appointed
         guardian(s)/conservator(s) of the estate of O.G.R for the benefit of
         O.G.R.;

      C. A lump sum payment of $278,476.84, representing compensation for
         satisfaction of the State of Oklahoma Medicaid lien payable jointly to
         petitioner and
                              Oklahoma Health Care Authority
                                       P.O. Box 18497
                              Oklahoma City, Oklahoma 73154
                                     Attn: Susan L. Eads
                                        c/o Legal Unit
                                   OHCA Case No: 502137

          Petitioner agrees to endorse this payment to the State of Oklahoma.;
          and

      D. An amount sufficient to purchase the annuity contract described in
         Proffer Section II.D.

      This amount represents compensation for all damages that would be available
under § 300aa-15(a).




                                           2
       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      3
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
__________________________________________
                                               )
RAYMOND ROACH, on behalf of                    )
O.G.R., a minor child,                         )
                                               )
                       Petitioner,             )
                                               )
       v.                                      )   No. 16-119V
                                               )   Chief Special Master Dorsey
SECRETARY OF THE DEPARTMENT OF                 )
HEALTH AND HUMAN SERVICES,                     )
                                               )
                       Respondent.             )
__________________________________________)

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         The respondent engaged life care planner, M. Virginia NeSmith Walton, RN, MSN, FNP,

CNCLP, and petitioner engaged Lynne Trautwein, MSN, RN, CCM, CMAC, CNLCP, to

provide an estimation of O.G.R.’s future vaccine-injury related needs. For the purposes of this

proffer, the term “vaccine related” is as described in the Chief Special Master’s Ruling on

Entitlement, filed July 18, 2016. All items of compensation identified in the life care plan are

supported by the evidence, and are illustrated by the chart entitled Appendix A: Items of

Compensation for O.G.R., attached hereto as Tab A. 1 Respondent proffers that O.G.R. should be




         1
           The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.


                                                         -1-
awarded all items of compensation set forth in the life care plan and illustrated by the chart

attached at Tab A. Petitioner agrees.

          B.     Lost Future Earnings

          The parties agree that based upon the evidence of record, O.G.R. will not be gainfully

employed in the future. Therefore, respondent proffers that O.G.R. should be awarded lost

future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for O.G.R.'s lost future earnings is $793,951.66. Petitioner

agrees.

          C.     Pain and Suffering

          Respondent proffers that O.G.R. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

          D.     Past Unreimbursable Expenses

          Petitioner represents that he has not incurred past unreimbursable expenses related to

O.G.R.'s vaccine-related injury.

          E.     Medicaid Lien

          Respondent proffers that O.G.R. should be awarded funds to satisfy a State of Oklahoma

lien in the amount of $278,476.84, which represents full satisfaction of any right of subrogation,

assignment, claim, lien, or cause of action the State of Oklahoma may have against any

individual as a result of any Medicaid payments the State of Oklahoma has made to or on behalf

of O.G.R. from the date of her eligibility for benefits through the date of judgment in this case as

a result of her vaccine-related injury suffered on or about February 13, 2013, under Title XIX of

the Social Security Act.


                                                  -2-
II.      Form of the Award

         The parties recommend that the compensation provided to O.G.R. should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the Chief Special Master's decision and the Court's judgment award the

following: 2

         A. A lump sum payment of $1,191,475.29, representing trust seed funds consisting of

the present year cost of compensation for residential facility expenses in Compensation Year

2062 through Compensation Year 2066 ($949,000.00) and life care expenses in the first year

after judgment ($242,475.29), in the form of a check payable to Regions Bank, as Trustee of the

Grantor Reversionary Trust established for the benefit of O.G.R., as set forth in Appendix A:

Items of Compensation for O.G.R.;

         B. A lump sum payment of $1,043,951.66, representing compensation for lost future

earnings ($793,951.66) and pain and suffering ($250,000.00), in the form of a check payable to

petitioner as guardian(s)/conservator(s) of O.G.R., for the benefit of O.G.R. No payments shall

be made until petitioner provides respondent with documentation establishing that he has been

appointed as the guardian(s)/conservator(s) of O.G.R.’s estate. If petitioner is not authorized by

a court of competent jurisdiction to serve as guardian of the estate of O.G.R., any such payment

shall be made to the party or parties appointed by a court of competent jurisdiction to serve as




         2
            Should O.G.R. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future lost
earnings, and future pain and suffering.




                                                        -3-
guardian(s)/conservator(s) of the estate of O.G.R. upon submission of written documentation of

such appointment to the Secretary.

         C. A lump sum payment of $278,476.84, representing compensation for satisfaction of

the State of Oklahoma Medicaid lien, payable jointly to petitioner and

                                       Oklahoma Health Care Authority
                                              P.O. Box 18497
                                       Oklahoma City, Oklahoma 73154
                                             Attn: Susan L. Eads
                                               c/o Legal Unit
                                           OHCA Case No: 502137

Petitioner agrees to endorse this payment to the State of Oklahoma.

         D. An amount sufficient to purchase the annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 4 from

which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first


   3
     In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
   4
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                  a. O.G.R. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.
   5
     Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.


                                                          -4-
anniversary of the date of judgment) and all subsequent years shall be provided through

respondent's purchase of an annuity, which annuity shall make payments directly to the trustee

only so long as O.G.R. is alive at the time a particular payment is due. At the Secretary's sole

discretion, the periodic payments may be provided to the trustee in monthly, quarterly, annual or

other installments. The "annual amounts" set forth in the chart at Tab A describe only the total

yearly sum to be paid to the trustee and do not require that the payment be made in one annual

installment.

               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

               2.      Life-Contingent Annuity

         The trustee will continue to receive the annuity payments from the Life Insurance

Company only so long as O.G.R. is alive at the time that a particular payment is due. Written

notice shall be provided to the trustee and the Secretary of Health and Human Services and the

Life Insurance Company within twenty (20) days of O.G.R.’s death.

               3.      Guardianship

No payments shall be made until petitioner provides respondent with documentation establishing

that he has been appointed as the guardian of O.G.R.’s estate. If petitioner is not authorized by a


                                                 -5-
court of competent jurisdiction to serve as guardian of the estate of O.G.R., any such payment

shall be made to the party or parties appointed by a court of competent jurisdiction to serve as

guardian(s)/conservator(s) of the estate of O.G.R. upon submission of written documentation of

such appointment to the Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to Regions Bank, as Trustee of the Grantor
               Reversionary Trust for the benefit of O.G.R.:                        $1,191,475.29

       B.      Lump Sum paid to the court-appointed guardian(s)/
               conservator(s) of the estate of O.G.R for
               the benefit of O.G.R.:                                               $1,043,951.66

       C.      Medicaid Lien:                                                       $ 278,476.84

       D.      An amount sufficient to purchase the annuity contract described
               above in section II. D.


                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division




                                                -6-
                           /s/Camille M. Collett
                           CAMILLE M. COLLETT
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U. S. Department of Justice
                           P.O. Box l46, Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Direct dial: (202) 616-4098

Dated: November 17, 2017




                             -7-
                                            Lump Sum
                                           Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION         G.R.   *     Year 1          Year 2         Year 3         Year 4         Year 5         Year 6         Year 7         Year 8
                                              2017            2018           2019           2020           2021           2022           2023           2024
BCBS Premium                    5%             4,341.36        4,341.36       4,341.36       4,341.36       4,341.36       4,341.36       4,341.36       4,341.36
BCBS MOP                        5%             3,300.00        3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00
Medicare Part A Deductible      5%
Medicare Part B Premium         5%
Medicare Part B Deductible      5%
Medigap                         5%
Medicare Part D                 5%
Primary Care Physician          5%     *
Mileage: PCP                    4%                  1.36           1.36           1.36           1.36           1.36           1.36           1.36           1.36
Neurologist                     5%     *
Mileage: Neurologist            4%                10.54           10.54          10.54          10.54          10.54          10.54          10.54          10.54
Neuro Opthalmologist            5%     *
Mileage: Neuro Opthalmologist   4%                74.80           74.80          74.80          74.80          74.80          74.80          74.80          74.80
Nephrology                      5%     *
Mileage: Nephrology             4%                74.80           74.80          74.80          74.80          74.80          74.80          74.80          74.80
Gastroenterologist              5%     *
Mileage: Gastroenterologist     4%                  7.82           7.82           7.82           7.82           7.82           7.82           7.82           7.82
General Surgery                 5%     *
Mileage: General Surgery        4%                  9.18           9.18           9.18           9.18           9.18           9.18           9.18           9.18
Orthopedic Surgery              5%     *
Mileage: Orthopedic Surgery     4%                37.40           37.40          37.40          37.40          37.40          37.40          37.40          37.40
PM&R                            5%     *
Mileage: PM&R                   4%                74.80           74.80          37.40          37.40          37.40          37.40          37.40          37.40
Dentist                         5%               414.00          414.00         414.00         414.00         414.00         414.00         414.00         414.00
Mileage: Dentist                4%                14.45           14.45          14.45          14.45          14.45          14.45          14.45          14.45
X-rays                          5%     *
Blood Work                      5%     *
Mileage: Blood Work             4%                19.04           19.04          19.04          19.04          19.04          19.04          19.04          19.04
Emergency Room                  5%     *
Care Management                 4%              7,740.00       5,160.00       5,160.00       5,160.00       2,580.00       2,580.00       2,580.00       2,580.00
Lactulose                       5%     *
Ciprodex Otic                   5%     *
Keppra                          5%     *
Epaned Oral                     5%     *
                                            Lump Sum
                                           Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 1          Year 2         Year 3         Year 4         Year 5         Year 6         Year 7         Year 8
                                              2017            2018           2019           2020           2021           2022           2023           2024
Nebulizer                       5%     *
Disposable Nebulizer Supplies   5%     *
Omeprazol                       4%               212.92          212.92         212.92         212.92         212.92         212.92         212.92         212.92
Kenalog                         5%     *
Pediasure Peptide               4%     *
Pediasure                       4%     *
Real Food Blends                4%              4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25
Feeding Pump                    4%     *
Gastrostomy Tube Supplies       4%     *
Diapers                         4%                593.18         593.18         593.18         593.18         593.18         593.18         593.18         593.18
Gloves                          4%                255.21         255.21         255.21         255.21         255.21         255.21         255.21         255.21
Wipes                           4%                156.33         156.33         156.33         156.33         156.33         156.33         156.33         156.33
Disp Underpads                  4%                127.71         127.71         127.71         127.71         127.71         127.71         127.71         127.71
Washable Underpads              4%                 83.97          83.97          83.97          83.97          83.97          83.97          83.97          83.97
Amazon Prime                    4%                 99.00          99.00          99.00          99.00          99.00          99.00          99.00          99.00
Bibs                            4%                 36.98          36.98          36.98          36.98          36.98          36.98          36.98          36.98
Physical Therapy                4%     *        2,070.00       2,070.00       2,070.00       2,070.00       2,070.00       2,070.00       2,070.00       2,070.00
Mileage: Physical Therapy       4%                204.00         204.00         204.00         204.00         204.00         204.00         204.00         204.00
Occupational Therapy            4%              4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00
Mileage: Occupational Therapy   4%                204.00         204.00         204.00         204.00         204.00         204.00         204.00         204.00
Speech Therapy                  4%              4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00
Mileage: Speech Therapy         4%                204.00         204.00         204.00         204.00         204.00         204.00         204.00         204.00
Aug Comm Evaluation             4%     *          500.00         500.00         500.00         500.00         500.00         500.00         500.00         500.00
Mileage: Aug Comm Evaluation    4%                  4.25           4.25           4.25           4.25           4.25           4.25           4.25           4.25
Aug Comm Devices                4%                100.00         100.00         100.00         100.00         100.00         100.00         100.00         100.00
Special Needs Camp              4%                                                             300.00         300.00         300.00         300.00         300.00
Overnight Camp                  4%                                                             325.00         325.00         325.00         325.00         325.00
Mileage: Camp                   4%                                                              68.17          68.17          68.17          68.17          68.17
Wheelchair                      4%     *
Sit & Stander                   4%     *
Shower Chair                    4%                                                                                           300.00          50.00          50.00
Kid Walk                        4%                                                           5,000.00
Hoyer Lift                      4%     *
Lift Slings                     4%                                                                                            68.00          68.00          68.00
                                               Lump Sum
                                              Compensation      Compensation     Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION           G.R.   *      Year 1            Year 2           Year 3           Year 4           Year 5          Year 6           Year 7           Year 8
                                                 2017              2018             2019             2020             2021            2022             2023             2024
AFOs                              4%     *
Orthotic Shoes                    4%                   600.00          600.00           600.00           600.00           600.00           600.00           600.00             600.00
Tumblefoam Chair                  4%                 1,337.67                                                                            1,337.67
Rehab Equipment                   4%                   800.00                                                                              800.00
Hand Splints                      4%                    73.32            73.32            73.32           73.32            73.32            73.32            73.32              73.32
Blood Pressure Cuff               4%                                                                                                                         23.99
iPad                              4%                  799.00                                                                              799.00
iPad Case                         4%                   19.95                                                                               19.95
Attendant Care                    4%               93,960.00        93,960.00        93,960.00       100,440.00       100,440.00      100,440.00       100,440.00       100,440.00
Respite Care                      4%                7,560.00         7,560.00         7,560.00         7,560.00         7,560.00        7,560.00         7,560.00         7,560.00
McCarty Cntr                      4%                1,000.00         1,000.00         1,000.00         1,000.00         1,000.00        1,000.00         1,000.00         1,000.00
Attendant Care and Trust Seed     4%              949,000.00
Ancillary Services-Housekeeping   4%
Home Mods                         4%               73,768.00
Accessible Van                    4%               28,500.00
Van Mod Maint                     4%                  200.00           200.00           200.00           200.00           200.00           200.00           200.00             200.00
Lost Future Earnings                              793,951.66
Pain and Suffering                                250,000.00
Medicaid Lien                                     278,476.84
Annual Totals                                   2,513,903.79       134,670.67       134,633.27       146,806.44       139,226.44      142,551.06       139,368.43       139,344.44
                                             Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                             Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to Regions Bank, Trustee of the
                                             Grantor Reversionary Trust established for the benefit of O.G.R. for trust seed funds ($949,000.00) and Year 1 life care
                                             expenses ($242,475.29): $1,191,475.29.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                             conservator(s) of O.G.R. for lost future earnings ($793,951.66) and pain and suffering ($250,000.00): $1,043,951.66.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                             petitioners and the State of Oklahoma, as reimbursement of the state's Medicaid lien: $278,476.84.
                                             Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                             Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                             Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 9         Year 10        Year 11        Year 12        Year 13        Year 14        Year 15        Year 16
                                              2025           2026           2027           2028           2029           2030           2031           2032
BCBS Premium                    5%             4,341.36       4,341.36       4,341.36       4,341.36       4,341.36       4,341.36       4,341.36       4,341.36
BCBS MOP                        5%             3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00
Medicare Part A Deductible      5%
Medicare Part B Premium         5%
Medicare Part B Deductible      5%
Medigap                         5%
Medicare Part D                 5%
Primary Care Physician          5%     *
Mileage: PCP                    4%                 1.36           1.36           1.36           1.36           1.36           1.36           1.36           1.36
Neurologist                     5%     *
Mileage: Neurologist            4%                10.54          10.54          10.54          10.54          10.54          10.54          10.54          10.54
Neuro Opthalmologist            5%     *
Mileage: Neuro Opthalmologist   4%                74.80          74.80          74.80          74.80          74.80          74.80          74.80          74.80
Nephrology                      5%     *
Mileage: Nephrology             4%                74.80          74.80          74.80          74.80          74.80          74.80          74.80          74.80
Gastroenterologist              5%     *
Mileage: Gastroenterologist     4%                 7.82           7.82           7.82           7.82           7.82           7.82           7.82           7.82
General Surgery                 5%     *
Mileage: General Surgery        4%                 9.18           9.18           9.18           9.18           9.18           9.18           9.18           9.18
Orthopedic Surgery              5%     *
Mileage: Orthopedic Surgery     4%                37.40          37.40          37.40          37.40          37.40          37.40
PM&R                            5%     *
Mileage: PM&R                   4%                37.40          37.40          37.40          37.40          37.40          37.40          37.40          37.40
Dentist                         5%               414.00         414.00         414.00         414.00         414.00         414.00         414.00         414.00
Mileage: Dentist                4%                14.45          14.45          14.45          14.45          14.45          14.45          14.45          14.45
X-rays                          5%     *
Blood Work                      5%     *
Mileage: Blood Work             4%                19.04          19.04          19.04          19.04           4.08           4.08           4.08           4.08
Emergency Room                  5%     *
Care Management                 4%             2,580.00       2,580.00       2,580.00       2,580.00       2,580.00       2,580.00       2,580.00       7,740.00
Lactulose                       5%     *
Ciprodex Otic                   5%     *
Keppra                          5%     *
Epaned Oral                     5%     *
                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 9         Year 10        Year 11        Year 12        Year 13        Year 14        Year 15        Year 16
                                              2025           2026           2027           2028           2029           2030           2031           2032
Nebulizer                       5%     *
Disposable Nebulizer Supplies   5%     *
Omeprazol                       4%               212.92         212.92         212.92         212.92         212.92         212.92         212.92         212.92
Kenalog                         5%     *
Pediasure Peptide               4%     *
Pediasure                       4%     *
Real Food Blends                4%             4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25
Feeding Pump                    4%     *
Gastrostomy Tube Supplies       4%     *
Diapers                         4%             2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14
Gloves                          4%               255.21         255.21         255.21         255.21         255.21         255.21         255.21         255.21
Wipes                           4%               156.33         156.33         156.33         156.33         156.33         156.33         156.33         156.33
Disp Underpads                  4%               127.71         127.71         127.71         127.71         127.71         127.71         127.71         127.71
Washable Underpads              4%                83.97          83.97          83.97          83.97          83.97          83.97          83.97          83.97
Amazon Prime                    4%                99.00          99.00          99.00          99.00          99.00          99.00          99.00          99.00
Bibs                            4%                36.98          36.98          36.98          36.98          36.98          36.98          36.98          36.98
Physical Therapy                4%     *
Mileage: Physical Therapy       4%               102.00         102.00         102.00         102.00         102.00         102.00          25.50          25.50
Occupational Therapy            4%             4,390.00       4,390.00       4,390.00       4,390.00       4,390.00       4,390.00
Mileage: Occupational Therapy   4%               204.00         204.00         204.00         204.00         204.00         204.00
Speech Therapy                  4%             2,230.00       2,230.00       2,230.00       2,230.00       2,230.00       2,230.00
Mileage: Speech Therapy         4%               102.00         102.00         102.00         102.00         102.00         102.00
Aug Comm Evaluation             4%     *         500.00         500.00         500.00         500.00         500.00         500.00
Mileage: Aug Comm Evaluation    4%                 4.25           4.25           4.25           4.25           4.25           4.25           4.25           4.25
Aug Comm Devices                4%               100.00         100.00         100.00         100.00         100.00         100.00         100.00         100.00
Special Needs Camp              4%               300.00         300.00         300.00         300.00         300.00         300.00
Overnight Camp                  4%               325.00         325.00         325.00         325.00         325.00         325.00
Mileage: Camp                   4%                68.17          68.17          68.17          68.17          68.17          68.17
Wheelchair                      4%     *
Sit & Stander                   4%     *
Shower Chair                    4%                50.00          50.00          50.00          50.00          50.00          50.00          50.00          50.00
Kid Walk                        4%                            5,000.00                                                                                  5,000.00
Hoyer Lift                      4%     *
Lift Slings                     4%                68.00          68.00          68.00          68.00          68.00          68.00          68.00          68.00
                                             Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION           G.R.   *     Year 9           Year 10          Year 11          Year 12          Year 13          Year 14         Year 15          Year 16
                                                2025             2026             2027             2028             2029             2030            2031             2032
AFOs                              4%     *
Orthotic Shoes                    4%                 600.00           600.00           600.00          600.00           600.00           600.00           600.00          600.00
Tumblefoam Chair                  4%                                                 1,337.67                                                                           1,337.67
Rehab Equipment                   4%                                                   800.00                                                                             800.00
Hand Splints                      4%                  73.32            73.32            73.32           73.32            73.32            73.32            73.32           73.32
Blood Pressure Cuff               4%                                                                                                      34.90             3.49            3.49
iPad                              4%                                                  799.00                                                                              799.00
iPad Case                         4%                                                   19.95                                                                               19.95
Attendant Care                    4%            155,520.00       155,520.00       155,520.00       155,520.00       155,520.00      155,520.00       157,140.00       157,140.00
Respite Care                      4%              7,560.00         7,560.00         7,560.00         7,560.00         7,560.00        7,560.00         7,560.00         7,560.00
McCarty Cntr                      4%              1,000.00         1,000.00         1,000.00         1,000.00         1,000.00        1,000.00         1,000.00         1,000.00
Attendant Care and Trust Seed     4%
Ancillary Services-Housekeeping   4%                                                                 1,638.00         1,638.00         1,638.00         1,638.00         1,638.00
Home Mods                         4%
Accessible Van                    4%                                               28,500.00
Van Mod Maint                     4%                 200.00           200.00          200.00           200.00           200.00           200.00           200.00           200.00
Lost Future Earnings
Pain and Suffering
Medicaid Lien
Annual Totals                                   192,159.40       197,159.40       223,616.02       193,797.40       193,782.44      193,817.34       187,172.86       200,289.48
                                             Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                             Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to Regions Bank, Trustee of the
                                             Grantor Reversionary Trust established for the benefit of O.G.R. for trust seed funds ($949,000.00) and Year 1 life care
                                             expenses ($242,475.29): $1,191,475.29.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                             conservator(s) of O.G.R. for lost future earnings ($793,951.66) and pain and suffering ($250,000.00): $1,043,951.66.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                             petitioners and the State of Oklahoma, as reimbursement of the state's Medicaid lien: $278,476.84.
                                             Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                             Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                             Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Compensation   Compensation   Compensation    Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 17        Year 18       Years 19-20      Year 21        Year 22        Year 23        Year 24        Year 25
                                              2033           2034         2035-2036         2037           2038           2039           2040           2041
BCBS Premium                    5%             6,836.76       6,836.76        6,836.76       6,864.12       7,000.80       7,164.84       7,431.48       7,650.24
BCBS MOP                        5%             3,300.00       3,300.00        3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00
Medicare Part A Deductible      5%
Medicare Part B Premium         5%
Medicare Part B Deductible      5%
Medigap                         5%
Medicare Part D                 5%
Primary Care Physician          5%     *
Mileage: PCP                    4%                 1.36           1.36           1.36            1.36           1.36           1.36           1.36           1.36
Neurologist                     5%     *
Mileage: Neurologist            4%                10.54          10.54          10.54           10.54          10.54          10.54          10.54          10.54
Neuro Opthalmologist            5%     *
Mileage: Neuro Opthalmologist   4%                74.80          74.80          74.80           74.80          74.80          74.80          74.80          74.80
Nephrology                      5%     *
Mileage: Nephrology             4%                74.80          74.80          74.80           74.80          74.80          74.80          74.80          74.80
Gastroenterologist              5%     *
Mileage: Gastroenterologist     4%                 7.82           7.82           7.82            7.82           7.82           7.82           7.82           7.82
General Surgery                 5%     *
Mileage: General Surgery        4%                 9.18           9.18           9.18            9.18           9.18           9.18           9.18           9.18
Orthopedic Surgery              5%     *
Mileage: Orthopedic Surgery     4%
PM&R                            5%     *
Mileage: PM&R                   4%                37.40          37.40          37.40           37.40          37.40          37.40          37.40          37.40
Dentist                         5%               414.00         414.00         414.00          414.00         414.00         414.00         414.00         414.00
Mileage: Dentist                4%                14.45          14.45          14.45           14.45          14.45          14.45          14.45          14.45
X-rays                          5%     *
Blood Work                      5%     *
Mileage: Blood Work             4%                 4.08           4.08           4.08            4.08           4.08           4.08           4.08           4.08
Emergency Room                  5%     *
Care Management                 4%             5,160.00       5,160.00       5,160.00        5,160.00       5,160.00       5,160.00       5,160.00       5,160.00
Lactulose                       5%     *
Ciprodex Otic                   5%     *
Keppra                          5%     *
Epaned Oral                     5%     *
                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 17        Year 18       Years 19-20     Year 21        Year 22        Year 23        Year 24        Year 25
                                              2033           2034         2035-2036        2037           2038           2039           2040           2041
Nebulizer                       5%     *
Disposable Nebulizer Supplies   5%     *
Omeprazol                       4%               212.92         212.92         212.92         212.92         212.92         212.92         212.92         212.92
Kenalog                         5%     *
Pediasure Peptide               4%     *
Pediasure                       4%     *
Real Food Blends                4%             4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25
Feeding Pump                    4%     *
Gastrostomy Tube Supplies       4%     *
Diapers                         4%             2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14
Gloves                          4%               255.21         255.21         255.21         255.21         255.21         255.21         255.21         255.21
Wipes                           4%               156.33         156.33         156.33         156.33         156.33         156.33         156.33         156.33
Disp Underpads                  4%               127.71         127.71         127.71         127.71         127.71         127.71         127.71         127.71
Washable Underpads              4%                83.97          83.97          83.97          83.97          83.97          83.97          83.97          83.97
Amazon Prime                    4%                99.00          99.00          99.00          99.00          99.00          99.00          99.00          99.00
Bibs                            4%                36.98          36.98          36.98          36.98          36.98          36.98          36.98          36.98
Physical Therapy                4%     *
Mileage: Physical Therapy       4%                25.50          25.50          25.50          25.50          25.50          25.50          25.50          25.50
Occupational Therapy            4%
Mileage: Occupational Therapy   4%
Speech Therapy                  4%
Mileage: Speech Therapy         4%
Aug Comm Evaluation             4%     *
Mileage: Aug Comm Evaluation    4%                 4.25           4.25           4.25           4.25           4.25           4.25           4.25           4.25
Aug Comm Devices                4%               100.00         100.00         100.00         100.00         100.00         100.00         100.00         100.00
Special Needs Camp              4%
Overnight Camp                  4%
Mileage: Camp                   4%
Wheelchair                      4%     *
Sit & Stander                   4%     *
Shower Chair                    4%                50.00          50.00          50.00          50.00          50.00          50.00          50.00          50.00
Kid Walk                        4%                                                                         5,000.00         833.33         833.33         833.33
Hoyer Lift                      4%     *
Lift Slings                     4%                68.00          68.00          68.00          68.00          68.00          68.00          68.00          68.00
                                             Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION           G.R.   *     Year 17          Year 18         Years 19-20       Year 21          Year 22          Year 23         Year 24          Year 25
                                                2033             2034           2035-2036          2037             2038             2039            2040             2041
AFOs                              4%     *
Orthotic Shoes                    4%                 600.00           600.00          600.00           600.00           600.00           600.00           600.00           600.00
Tumblefoam Chair                  4%                                                                 1,337.67           267.53           267.53           267.53           267.53
Rehab Equipment                   4%                                                                   800.00           160.00           160.00           160.00           160.00
Hand Splints                      4%                  73.32            73.32            73.32           73.32            73.32            73.32            73.32            73.32
Blood Pressure Cuff               4%                   3.49             3.49             3.49            3.49             3.49             3.49             3.49             3.49
iPad                              4%                                                                   799.00           159.80           159.80           159.80           159.80
iPad Case                         4%                                                                    19.95             3.99             3.99             3.99             3.99
Attendant Care                    4%            157,140.00
Respite Care                      4%              7,560.00
McCarty Cntr                      4%              1,000.00
Attendant Care and Trust Seed     4%                             189,800.00       189,800.00       189,800.00       189,800.00      189,800.00       189,800.00       189,800.00
Ancillary Services-Housekeeping   4%               1,638.00        1,638.00         1,638.00         1,638.00         1,638.00        1,638.00         1,638.00         1,638.00
Home Mods                         4%                              73,768.00
Accessible Van                    4%                                                                28,500.00         2,850.00         2,850.00         2,850.00         2,850.00
Van Mod Maint                     4%                 200.00           200.00          200.00           200.00           200.00           200.00           200.00           200.00
Lost Future Earnings
Pain and Suffering
Medicaid Lien
Annual Totals                                   192,248.26       290,116.26       216,348.26       247,832.24       224,953.62      220,950.99       221,217.63       221,436.39
                                             Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                             Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to Regions Bank, Trustee of the
                                             Grantor Reversionary Trust established for the benefit of O.G.R. for trust seed funds ($949,000.00) and Year 1 life care
                                             expenses ($242,475.29): $1,191,475.29.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                             conservator(s) of O.G.R. for lost future earnings ($793,951.66) and pain and suffering ($250,000.00): $1,043,951.66.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                             petitioners and the State of Oklahoma, as reimbursement of the state's Medicaid lien: $278,476.84.
                                             Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                             Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                             Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 26        Year 27        Year 28        Year 29        Year 30        Year 31        Year 32       Years 33-45
                                              2042           2043           2044           2045           2046           2047           2048         2049-2061
BCBS Premium                    5%             7,759.68       7,923.72       8,087.88       8,190.36       8,299.80       8,354.52       8,409.12
BCBS MOP                        5%             3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00       3,300.00
Medicare Part A Deductible      5%                                                                                                                      1,316.00
Medicare Part B Premium         5%                                                                                                                      1,608.00
Medicare Part B Deductible      5%                                                                                                                        183.00
Medigap                         5%                                                                                                                      3,147.00
Medicare Part D                 5%                                                                                                                        406.00
Primary Care Physician          5%     *
Mileage: PCP                    4%                 1.36           1.36           1.36           1.36           1.36           1.36           1.36           1.36
Neurologist                     5%     *
Mileage: Neurologist            4%                10.54          10.54          10.54          10.54          10.54          10.54          10.54          10.54
Neuro Opthalmologist            5%     *
Mileage: Neuro Opthalmologist   4%                74.80          74.80          74.80          74.80          74.80          74.80          74.80          74.80
Nephrology                      5%     *
Mileage: Nephrology             4%                74.80          74.80          74.80          74.80          74.80          74.80          74.80          74.80
Gastroenterologist              5%     *
Mileage: Gastroenterologist     4%                 7.82           7.82           7.82           7.82           7.82           7.82           7.82           7.82
General Surgery                 5%     *
Mileage: General Surgery        4%                 9.18           9.18           9.18           9.18           9.18           9.18           9.18           9.18
Orthopedic Surgery              5%     *
Mileage: Orthopedic Surgery     4%
PM&R                            5%     *
Mileage: PM&R                   4%                37.40          37.40          37.40          37.40          37.40          37.40          37.40          37.40
Dentist                         5%               414.00         414.00         414.00         414.00         414.00         414.00         414.00         414.00
Mileage: Dentist                4%                14.45          14.45          14.45          14.45          14.45          14.45          14.45          14.45
X-rays                          5%     *
Blood Work                      5%     *
Mileage: Blood Work             4%                 4.08           4.08           4.08           4.08           4.08           4.08           4.08           4.08
Emergency Room                  5%     *
Care Management                 4%             5,160.00       5,160.00       5,160.00       5,160.00       5,160.00       5,160.00       5,160.00       5,160.00
Lactulose                       5%     *
Ciprodex Otic                   5%     *
Keppra                          5%     *
Epaned Oral                     5%     *
                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *     Year 26        Year 27        Year 28        Year 29        Year 30        Year 31        Year 32       Years 33-45
                                              2042           2043           2044           2045           2046           2047           2048         2049-2061
Nebulizer                       5%     *
Disposable Nebulizer Supplies   5%     *
Omeprazol                       4%               212.92         212.92         212.92         212.92         212.92         212.92         212.92         212.92
Kenalog                         5%     *
Pediasure Peptide               4%     *
Pediasure                       4%     *
Real Food Blends                4%             4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25       4,106.25
Feeding Pump                    4%     *
Gastrostomy Tube Supplies       4%     *
Diapers                         4%             2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14       2,762.14
Gloves                          4%               255.21         255.21         255.21         255.21         255.21         255.21         255.21         255.21
Wipes                           4%               156.33         156.33         156.33         156.33         156.33         156.33         156.33         156.33
Disp Underpads                  4%               127.71         127.71         127.71         127.71         127.71         127.71         127.71         127.71
Washable Underpads              4%                83.97          83.97          83.97          83.97          83.97          83.97          83.97          83.97
Amazon Prime                    4%                99.00          99.00          99.00          99.00          99.00          99.00          99.00          99.00
Bibs                            4%                36.98          36.98          36.98          36.98          36.98          36.98          36.98          36.98
Physical Therapy                4%     *
Mileage: Physical Therapy       4%                25.50          25.50          25.50          25.50          25.50          25.50          25.50          25.50
Occupational Therapy            4%
Mileage: Occupational Therapy   4%
Speech Therapy                  4%
Mileage: Speech Therapy         4%
Aug Comm Evaluation             4%     *
Mileage: Aug Comm Evaluation    4%                 4.25           4.25           4.25           4.25           4.25           4.25           4.25           4.25
Aug Comm Devices                4%               100.00         100.00         100.00         100.00         100.00         100.00         100.00         100.00
Special Needs Camp              4%
Overnight Camp                  4%
Mileage: Camp                   4%
Wheelchair                      4%     *
Sit & Stander                   4%     *
Shower Chair                    4%                50.00          50.00          50.00          50.00          50.00          50.00          50.00          50.00
Kid Walk                        4%               833.33         833.33         833.33         833.33         833.33         833.33         833.33         833.33
Hoyer Lift                      4%     *
Lift Slings                     4%                68.00          68.00          68.00          68.00          68.00          68.00          68.00          68.00
                                             Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION           G.R.   *     Year 26          Year 27          Year 28          Year 29          Year 30          Year 31         Year 32         Years 33-45
                                                2042             2043             2044             2045             2046             2047            2048           2049-2061
AFOs                              4%     *
Orthotic Shoes                    4%                 600.00           600.00          600.00           600.00           600.00           600.00           600.00          600.00
Tumblefoam Chair                  4%                 267.53           267.53          267.53           267.53           267.53           267.53           267.53          267.53
Rehab Equipment                   4%                 160.00           160.00          160.00           160.00           160.00           160.00           160.00          160.00
Hand Splints                      4%                  73.32            73.32           73.32            73.32            73.32            73.32            73.32           73.32
Blood Pressure Cuff               4%                   3.49             3.49            3.49             3.49             3.49             3.49             3.49            3.49
iPad                              4%                 159.80           159.80          159.80           159.80           159.80           159.80           159.80          159.80
iPad Case                         4%                   3.99             3.99            3.99             3.99             3.99             3.99             3.99            3.99
Attendant Care                    4%
Respite Care                      4%
McCarty Cntr                      4%
Attendant Care and Trust Seed     4%            189,800.00       189,800.00       189,800.00       189,800.00       189,800.00      189,800.00       189,800.00       189,800.00
Ancillary Services-Housekeeping   4%              1,638.00         1,638.00         1,638.00         1,638.00         1,638.00        1,638.00         1,638.00         1,638.00
Home Mods                         4%
Accessible Van                    4%               2,850.00         2,850.00        2,850.00         2,850.00         2,850.00         2,850.00         2,850.00         2,850.00
Van Mod Maint                     4%                 200.00           200.00          200.00           200.00           200.00           200.00           200.00           200.00
Lost Future Earnings
Pain and Suffering
Medicaid Lien
Annual Totals                                   221,545.83       221,709.87       221,874.03       221,976.51       222,085.95      222,140.67       222,195.27       217,146.15
                                             Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                             Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to Regions Bank, Trustee of the
                                             Grantor Reversionary Trust established for the benefit of O.G.R. for trust seed funds ($949,000.00) and Year 1 life care
                                             expenses ($242,475.29): $1,191,475.29.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                             conservator(s) of O.G.R. for lost future earnings ($793,951.66) and pain and suffering ($250,000.00): $1,043,951.66.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                             petitioners and the State of Oklahoma, as reimbursement of the state's Medicaid lien: $278,476.84.
                                             Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                             Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                             Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *    Years 46-50    Years 51-60   Years 61-Life
                                            2062-2066      2067-2076      2077-Life
BCBS Premium                    5%
BCBS MOP                        5%
Medicare Part A Deductible      5%             1,316.00       1,316.00
Medicare Part B Premium         5%             1,608.00       1,608.00       1,608.00
Medicare Part B Deductible      5%               183.00         183.00         183.00
Medigap                         5%             3,147.00       3,147.00       1,707.48
Medicare Part D                 5%               406.00         406.00         406.00
Primary Care Physician          5%     *
Mileage: PCP                    4%                 1.36           1.36           1.36
Neurologist                     5%     *
Mileage: Neurologist            4%                10.54          10.54          10.54
Neuro Opthalmologist            5%     *
Mileage: Neuro Opthalmologist   4%                74.80          74.80          74.80
Nephrology                      5%     *
Mileage: Nephrology             4%                74.80          74.80          74.80
Gastroenterologist              5%     *
Mileage: Gastroenterologist     4%                 7.82           7.82           7.82
General Surgery                 5%     *
Mileage: General Surgery        4%                 9.18           9.18           9.18
Orthopedic Surgery              5%     *
Mileage: Orthopedic Surgery     4%
PM&R                            5%     *
Mileage: PM&R                   4%                37.40          37.40          37.40
Dentist                         5%               414.00         414.00         414.00
Mileage: Dentist                4%                14.45          14.45          14.45
X-rays                          5%     *
Blood Work                      5%     *
Mileage: Blood Work             4%                 4.08           4.08           4.08
Emergency Room                  5%     *
Care Management                 4%             5,160.00       5,160.00       5,160.00
Lactulose                       5%     *
Ciprodex Otic                   5%     *
Keppra                          5%     *
Epaned Oral                     5%     *
                                           Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R.   *    Years 46-50    Years 51-60   Years 61-Life
                                            2062-2066      2067-2076      2077-Life
Nebulizer                       5%     *
Disposable Nebulizer Supplies   5%     *
Omeprazol                       4%               212.92         212.92         212.92
Kenalog                         5%     *
Pediasure Peptide               4%     *
Pediasure                       4%     *
Real Food Blends                4%             4,106.25       4,106.25       4,106.25
Feeding Pump                    4%     *
Gastrostomy Tube Supplies       4%     *
Diapers                         4%             2,762.14       2,762.14       2,762.14
Gloves                          4%               255.21         255.21         255.21
Wipes                           4%               156.33         156.33         156.33
Disp Underpads                  4%               127.71         127.71         127.71
Washable Underpads              4%                83.97          83.97          83.97
Amazon Prime                    4%                99.00          99.00          99.00
Bibs                            4%                36.98          36.98          36.98
Physical Therapy                4%     *
Mileage: Physical Therapy       4%                25.50          25.50          25.50
Occupational Therapy            4%
Mileage: Occupational Therapy   4%
Speech Therapy                  4%
Mileage: Speech Therapy         4%
Aug Comm Evaluation             4%     *
Mileage: Aug Comm Evaluation    4%                 4.25           4.25           4.25
Aug Comm Devices                4%               100.00         100.00         100.00
Special Needs Camp              4%
Overnight Camp                  4%
Mileage: Camp                   4%
Wheelchair                      4%     *
Sit & Stander                   4%     *
Shower Chair                    4%                50.00          50.00          50.00
Kid Walk                        4%               833.33         833.33         833.33
Hoyer Lift                      4%     *
Lift Slings                     4%                68.00          68.00          68.00
                                             Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION           G.R.   *    Years 46-50      Years 51-60     Years 61-Life
                                              2062-2066        2067-2076        2077-Life
AFOs                              4%     *
Orthotic Shoes                    4%                 600.00           600.00          600.00
Tumblefoam Chair                  4%                 267.53           267.53          267.53
Rehab Equipment                   4%                 160.00           160.00          160.00
Hand Splints                      4%                  73.32            73.32           73.32
Blood Pressure Cuff               4%                   3.49             3.49            3.49
iPad                              4%                 159.80           159.80          159.80
iPad Case                         4%                   3.99             3.99            3.99
Attendant Care                    4%
Respite Care                      4%
McCarty Cntr                      4%
Attendant Care and Trust Seed     4%                    -        189,800.00       189,800.00
Ancillary Services-Housekeeping   4%               1,638.00        1,638.00         1,638.00
Home Mods                         4%
Accessible Van                    4%               2,850.00         2,850.00         2,850.00
Van Mod Maint                     4%                 200.00           200.00           200.00
Lost Future Earnings
Pain and Suffering
Medicaid Lien
Annual Totals                                     27,346.15      217,146.15       214,390.63
                                             Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                             Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to Regions Bank, Trustee of the
                                             Grantor Reversionary Trust established for the benefit of O.G.R. for trust seed funds ($949,000.00) and Year 1 life care
                                             expenses ($242,475.29): $1,191,475.29.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                             conservator(s) of O.G.R. for lost future earnings ($793,951.66) and pain and suffering ($250,000.00): $1,043,951.66.
                                             As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                             petitioners and the State of Oklahoma, as reimbursement of the state's Medicaid lien: $278,476.84.
                                             Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                             Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                             Items denoted with an asterisk (*) covered by health insurance and/or Medicare.